Citation Nr: 1018207	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung damage.

2.  Entitlement to service connection for pes planus (flat 
foot).

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for a spinal 
disability.

6.  Entitlement to service connection for alcoholism.

7.  Entitlement to service connection for drug abuse.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims for service connection.

The Board observes that the Veteran's authorized 
representative submitted an April 2010 Informal Hearing 
Presentation listing two (2) issues -entitlement to service 
connection for arthritis and for cirrhosis- that are not 
reflected on the title page.  However, as neither one of 
those two issues was addressed in the September 2006 Notice 
of Disagreement (NOD), neither have been appealed and, as 
such, they will not be addressed.  See 38 U.S.C.A. § 
7105(b)(1) (2009); 38 C.F.R. §§ 20.201, 20.300 (2009).

The issue of entitlement to service connection for bilateral 
knee disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a respiratory disorder during active service or 
for many years thereafter.   

2.  The Veteran currently is not shown to have a pulmonary 
disorder that is due to any event or incident of his service.  

3. The Veteran is not shown to have manifested complaints or 
findings of pes planus during or after active service.

4. The Veteran is not shown to have a current diagnosis of 
cataracts.

5.  The Veteran is not shown to have a current eye disability 
that is due to any event or incident of his service.

6.  The Veteran has a current diagnosis of degenerative disc 
disease of the spine.

7.  There is no medical evidence of record linking spinal 
degenerative disc disease to the Veteran's active duty 
service.

8.  The Veteran filed his claim for service connection for 
alcoholism and drug abuse in January 2006, after the passage 
of congressional legislation prohibiting any grant of direct 
service connection for alcohol and drug abuse (based on 
claims filed on or after October 31, 1990).


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a respiratory disability are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2009).

2.  The criteria for the establishment of service connection 
for pes planus are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).  

3.  The criteria for the establishment of service connection 
for cataracts are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).  

4.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).  

5.  Alcoholism and drug abuse were not, as a matter of law, 
incurred in or aggravated by service, and any alcoholism and 
drug abuse is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
105, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

This is to apprise the Veteran that throughout this decision, 
the Veteran will be referred to the relevant law which the 
Board is required to apply.  This includes statutes published 
in Title 38, United States Code ("38 U.S.C.A "); 
regulations as published in the Title 38 of the Code of 
Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as 
noted by citations to "Fed. Cir.) and the Court of Appeals 
for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated February 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by informing the Veteran about the information and 
evidence:  (1) not of record that was necessary to 
substantiate the claims; (2) that VA would seek to provide; 
and (3) that he was expected to provide.  Additionally, a 
March 2006 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted in compliance with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file.

While the Veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to 
suggest that any of the claimed disabilities either exist or 
are related to the Veteran's military service.  Specifically, 
there is no evidence of current diagnoses of cataracts, a 
lung disorder, or pes planus and, as noted above, service 
connection for alcohol and drug abuse may not be granted as a 
matter of law.  Although the Veteran does have a current 
diagnosis, there is no evidence of any back injury in service 
or for many years thereafter.

Given these matters of record, there is no competent evidence 
that, in regard to service connection for the claimed 
disabilities, "the disability or symptoms may be associated 
with the claimant's active military . . . service."  38 
U.S.C.A. § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 
370 (2002) (Holding that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge (emphasis added).  Because there 
was evidence of record satisfying two of the requirements of 
the statute, i.e., competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeals have been obtained and the case is 
ready for appellate review.


Service Connection

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Lung Damage

The Veteran's claim of entitlement to service connection for 
lung damage is based on the theory that he was exposed to 
herbicide agents and/or asbestos during service.  See 
Statement of December 2005.  Under the provisions of 38 
C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval, 
or air service and has a disease listed in 38 C.F.R. § 
3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  However, 
in this case, as the Veteran's active duty service did not 
begin until 1978, he is not eligible for the presumption of 
exposure under 38 C.F.R. § 3.307(a)(6)(iii).

Although there is no indication in the record that the 
Veteran came into contact with Agent Orange during service 
(as required by the provisions of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.309(e) (2009)), the Board notes that he may still, 
under applicable laws and regulations, show service 
connection on a non-presumptive basis, from disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

However, after having carefully reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a grant of service connection for lung 
damage due to exposure to asbestos or herbicide agents.  

Firstly, there is no competent evidence that the Veteran was 
exposed to asbestos or herbicides while in service.  Instead, 
the Veteran has alleged that his duty stations were exposed 
to herbicides and that he slept in barracks containing 
asbestos.  There is no evidence to support the Veteran's 
assertions.


Moreover, the service treatment records are silent for any 
complaints of lung damage.  Although the Veteran was 
diagnosed with an upper respiratory infection in January 1971 
and with the flu in February 1981, both conditions were 
treated and resolved.  The Veteran has not received any 
diagnosis of an asbestos-related, or herbicide-related, lung 
disorder.  In fact, the record does not reflect any lung-
related diagnosis.  

Although a March 10, 2000 private radiographic report does 
state that, due to some areas of density, follow-up films 
"may be of benefit," it notes no evidence of any 
cardiopulmonary disease.  A follow-up report, dated March 24, 
2000, reflects that "lung markings in the lung bases appear 
somewhat prominent and may represent some minimal atelectasis 
or less likely slight infiltrate."  However, the report 
concluded: "significant acute infiltrate is not felt to be 
present."  The record does not reflect subsequent complaints 
of, or treatment for, any lung disorders.

As there is no competent evidence in the record showing a 
diagnosis of an asbestos-related, or herbicide-related, lung 
disease, service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).

The Board has considered the Veteran's assertions that he may 
have an asbestos or herbicide related lung disease.  However, 
as a layperson, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced while in service, such as difficulty breathing 
and exposure to asbestos.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, 
made by the Board, regarding the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, while the Veteran can testify to that which he is 
competent to observe, such as difficulty breathing and 
exposure to asbestos, he is not competent to provide a 
medical diagnosis for any disability associated with the 
difficulty breathing and exposure to asbestos.  Further, the 
record does not reflect treatment for difficulty breathing 
and a veteran's personal interest can affect the credibility 
of the evidence.  Carwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for lung damage and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pes Planus (flat foot)

The Veteran's service treatment records are silent for any 
complaints of, or treatment for, flat foot.  A July 1978 note 
specifically reflects that no flat foot was observed.  The 
Veteran was seen in March 1981 for a foot infection.

There are no post-service treatment records diagnosing flat 
foot.  Although the Veteran was seen in September 1996 for 
complaints of lesions on the foot, he was diagnosed with 
tinea pedis.  A September 1998 treatment note reflects that 
the Veteran had a rash on his right foot.  He was seen again 
for complaints of foot rash in August 2004.

As there is no competent evidence in the record showing a 
diagnosis of pes planus, service connection cannot be 
granted.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 
at 143.  

Apparently, the Veteran may experience foot pain, which he 
attributes to the wearing of combat boots while performing 
physical training (PT).  Firstly, pain is not a disorder 
under VA law.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).


Service connection for pes planus is denied.

Cataracts

The Veteran's service treatment records reflect no diagnosis 
of, or treatment for, cataracts.  However, the Veteran was 
seen in January and May 1979 for conjunctivitis, in March 
1979 to have dirt particles cleaned out of his right eye, in 
June 1979 for complaints of photophobia, in June 1980 for 
probable conjunctivitis (the physician noted no physical 
basis for the Veteran's reported symptoms), and in September 
1980 for laceration of the right eye.  In June 1982, the 
Veteran was seen for complaints of "sun bothering [his] 
eyes," but the physician noted that his lenses and ocular 
media were clear and there was no evidence of any eye 
disease.  In October 1983 he was seen for treatment of a 
growth, pterygium, over his right eye.

There is no report of any treatment for cataracts following 
service.  The Veteran was seen in October 2003 for complaints 
of photophobia and the health care practitioner noted that he 
had a family history of glaucoma.  He was seen for complaints 
of blurred vision in November 2003 and was diagnosed with 
presbyopia.

As there is no competent evidence in the record showing a 
diagnosis of cataracts service connection cannot be granted.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
The doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).
Service connection for cataracts must be denied.

Spinal Disability

The Veteran's service treatment records are silent for any 
complaints of back pain or back injury.

A mental health treatment note dated February 1995 indicates 
that the Veteran worked in construction since being 
discharged from the Army in 1984.  A concurrent physical 
examination was unremarkable and the Veteran denied any 
medical problems.  

A November 1995 treatment note from the North Carolina 
Department of Corrections reflects that the Veteran reported 
symptoms of, and was diagnosed with, chronic back pain.  In 
March 2000, a radiological report states that spondylosis was 
observed in the spine.  In March 2003, the Veteran reported 
experiencing a sharp pain in his back after moving a table 
and a stool; his gait was observed as normal and he was 
advised to apply moist, warm heat to the area and take 
ibuprofen.  An August 2004 note observes degenerative disc 
disease of "multiple joints."  A September 2005 treatment 
note indicates that the Veteran reported a severe injury to 
his back in 2002 "while lifting a desk."  A September 2005 
radiological report states a diagnosis of mild degenerative 
disc disease in the thoracic and lumbar spines.  An October 
2005 note shows a diagnosis of degenerative disc disease of 
the lumbar spine.  An April 2006 note observes that "all [of 
the Veteran's] family members have severe arthritis" and 
that his back pain was worsening to the extent that lower 
back pain prevented him from bending; he was diagnosed with 
severe generalized arthritis.

In February 2006, the Veteran wrote to VA stating that his 
active duty service caused him to have bad joints in his 
"back, neck, [and] spinal cord."  A March 2006 statement 
reports that lifting ammunition rounds and "riding the gun" 
caused his back problems.

The Veteran has not provided any evidence of medical 
expertise and it is well-settled law that that lay persons 
are not competent to render such opinions on matters of 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The initial evidence of any back pain was not until 
1995, more than a decade after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim).

As the record is devoid of any evidence, other than the 
Veteran's lay assertions -which the Board finds unpersuasive 
given the documentation of numerous service medical 
appointments without any reference to any back pain- that his 
current back problems are the result of service, there is no 
persuasive evidence linking any current disability to his 
active duty.  See Cartwright, 2 Vet. App. at 25.  In the 
absence of such evidence relating a back disorder to service, 
service connection must be denied.  See 38 U.S.C.A.§ 5107(b); 
Gilbert, 1 Vet. App. at 55-57.

Alcoholism and Drug Abuse

The Veteran seeks service connection for alcoholism and drug 
dependency.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the claim must be denied as a matter of law.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a drug or alcohol 
abuse disorder.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder." Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing." Id.  Here, although the 
Veteran seems to allege entitlement to service connection for 
drug and alcohol abuse on a secondary basis to mental illness 
(see statement of October 2006) the Veteran does not have any 
service-connected disabilities and no claim of entitlement to 
service connection for a mental illness is currently on 
appeal.

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990.  As the 
Veteran filed his claim for service connection for alcohol 
and drug abuse in 2006, service connection on a direct basis 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. at 429 (1991).


ORDER

Service connection for lung damage is denied.

Service connection for pes planus (flat foot) is denied.

Service connection for cataracts is denied.

Service connection for a spinal disability is denied.

Service connection for alcoholism is denied

Service connection for drug abuse is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim of entitlement to service connection 
for a bilateral knee disability is warranted.

The record reflects that the Veteran experienced bilateral 
knee pain and chondromalacia while in service as well as a 
possible left meniscal tear and "slipping" of the right 
knee.  The claims file further reflects multiple treatments 
for his knees beginning in 1995 and the Veteran alleged in an 
October 2006 statement that he experienced continuity of 
symptomatology following service, but did not seek medical 
treatment due to homelessness and lack of finances.  He has 
current diagnoses of degenerative joint disease and 
osteoarthritis of the bilateral knees.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The file reflects that the Veteran was scheduled for a VA 
examination in October 2007, but failed to attend due to his 
incarceration.  The Board finds that, due to his 
incarceration, the failure to attend the scheduled VA 
compensation examination was supported by good cause.  
Engelke v. Gober, 10 Vet. App. 96, 399 (1997) (stating that 
"when a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied, unless 
the appellant has good cause for [] failure to appear.").  
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has long held that incarcerated 
veterans are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App.190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated Veterans to be certain they 
tailor their assistance to the peculiar circumstances of 
confinement." Id.

The record does not reflect that the AMC or the RO, after 
being notified of said incarceration, took any measures to 
attempt to facilitate examination of the Veteran at the 
correctional institution, or, in the alternative, to have the 
Veteran examined by a physician of the correctional facility.  
As such, the Board finds that the RO/AMC must make another 
attempt to provide the Veteran with an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran remains incarcerated and if so, 
the likely duration of the  
incarceration.  Regardless of the status 
of his incarceration, the RO/AMC must 
afford the Veteran an additional 
opportunity to submit any information 
that is not evidenced by the current 
record, to include any additional VA or 
other medical treatment.  The RO/AMC must 
then obtain any identified records and 
associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him and provide 
him an opportunity to submit copies of 
the outstanding medical records, 
reminding him that he has a duty to 
cooperate with VA in the development of 
his claim.

2.  The RO/AMC must then schedule the 
Veteran for a VA orthopedic 
examination, at an appropriate 
facility.  If the Veteran remains 
incarcerated, the RO/AMC must take 
measures in an attempt to facilitate 
examination of the Veteran by VA 
personnel at the correctional 
institution, or, in the alternative, to 
have the Veteran examined by a 
physician of the correctional facility.  
The following considerations will 
govern the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.  

b.  The examiner must conduct any 
appropriate clinical studies and 
interviews with the Veteran in order 
to determine whether or not he has 
bilateral knee disabilities related 
to his service.  An opinion should 
be provided based on review of the 
claims file alone if the Veteran 
fails to, or is unable to, report 
for the examination. 
	
i.  The examiner must provide 
a comprehensive report 
including complete rationales 
for all conclusions reached. 
The results of any pertinent 
radiographic/imaging 
examinations of record also 
must be discussed.
        
ii. The examiner must discuss 
the service treatment records 
showing treatment for knee 
pain, knee "slipping," a 
possible meniscal tear, and 
chondromalacia, as well as 
post-service treatment 
records, clearly identifying 
the symptomatology associated 
with the right and left 
knees, respectively, and 
noting whether any post-
service symptomatology is 
likely service-connected. 

c.  If a VA examination or 
conducting of an examination by the 
correctional institution medical 
staff is not feasible, the RO/AMC 
will obtain a medical opinion based 
on review of the claims file alone.  

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim.  If the 
benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable, and if the Veteran 
remains incarcerated such that the conduct of an examination 
is not feasible.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


